 1

 2   Peter Szanto 949-887-2369
     11 Shore Pine
 3   Newport Beach CA 92657
 4

 5                     U.S. BankrUptcy coUrt
 6                                         DiStrict of oregon
                                 1001 SW 5th Ave #700 Portland, OR 97204 (503) 326-1500

 7

 8       In Re Peter Szanto,                                   # 16 –bk-33185 pcm7
 9                          Debtor

10                                                DEBTOR’S Notice of Motion and
11                                                     Motion to Disqualify and / or
12            Hearing is                             Strike-Out Sham Employment
13           Requested                           Application of Singapore Counsel
14
                                                              And ORDER Thereon
15

16                                                    (Docket Entries 625 and 722)
17
           There is only one unwavering and rock-solid essential reality in Judge
18
     McKittrick’s Court: attorneys can do whatever they please irrespective of
19
     reasonableness, truth, justice or law. Now the Court has, without legal
20
     justification, extended its unending beneficence to counsel not even
21

22   licensed to practice law in the United States of America.

23

24          This, the Court simply cannot do !!!!!!!! The Court has no
25   jurisdiction to allow employment of counsel who are not qualified to
26   practice law in the United States to undertake actions which are not
27   allowed by United States Bankruptcy law.
28   16-bk-33185           Disqualify Singapore Counsel – pg. 1


                         Case 16-33185-pcm7                Doc 729          Filed 04/22/19
 1

 2
            The latest clearly erroneous action which is being imposed on debtor
 3
     is that this Court has empowered the Trustee to go outside the bounds of
 4
     Oregon jurisdiction and allow employment of counsel not licensed to
 5
     practice in the United States --- counsel over whom this Court has no
 6
     control – counsel whose qualifications are unknown – and counsel
 7

 8
     who seeks to declare debtor an involuntary BANKRUPT in Singapore.

 9   [EXHIBIT A, Singapore proceeding hearing information].

10

11           In point of fact, what this Court has done is to usurp for itself ultra
12   vires jurisdiction under Singapore’s Bankruptcy law so as to make debtor
13
     an involuntary Bankrupt in Singapore. [EXHIBIT A]
14

15
             This Court simply does not have the power further to destroy
16
     debtor’s financial life over matters 12,000 miles away from its actual
17
     Oregon / United States jurisdiction which have occurred post-petition.
18

19

20
               1. Debtor's Certification Relating to Pre-filing Conferral
21
                      (Certification Pursuant to LBR 7007-1 (a))
22

23
             On 4-18-19, at 8AM Debtor telephoned Trustee Candace Amborn at
24
     541-858-9591. The recorded salutation stated that Amborn’s office hours
25
     were from 8AM to 3PM. Thus verifying that debtor was telephoning during
26   Amborn’s business hours.
27

28   16-bk-33185         Disqualify Singapore Counsel – pg. 2


                        Case 16-33185-pcm7            Doc 729   Filed 04/22/19
 1

 2           Debtor anticipated that someone would pick-up the phone, but instead
 3   the call went to voice mail. Debtor requested a return call to discuss the
 4   matters related herein.
 5

 6            As of 4-22-19 (5 days later), debtor has received no return call.

 7
             Thereupon, pursuant to LBR 7007-1(a)(1)(A): a good faith effort at
 8
     resolution was made, but the parties were unable to resolve the conflict as to
 9
     the issues which are the subjects of this motion, because the response of the
10
     Trustee was lack of interest in the subject matter herein.
11

12
            I certify under penalty of perjury under the laws of the United States,
13
     that the foregoing is true and correct. Signed in the Republic of Singapore.
14

15                 Dated 4/23/ 2019            /s/ signed electronically Peter Szanto

16             note: this document is sent for filing on 4-23-19 from Singapore, while it is still 4-22-19 in Portland

17

18

19
                                    2. NOTICE PER LBR 9013-1(b)

20

21
     Notice!!! If you oppose the proposed course of action or relief sought in this motion,
22   you must file a written objection with the bankruptcy court no later than 14 days
23   after the date listed in the certificate of service below. If you do not file an objection,
24   the court may grant the motion without further notice or hearing. Your objection
25
     must set forth the specific grounds for objection and your relation to the case. The
26

27

28   16-bk-33185              Disqualify Singapore Counsel – pg. 3


                            Case 16-33185-pcm7               Doc 729        Filed 04/22/19
 1

 2
     objection must be received by the clerk of court at ** 1050 SW 6th Ave – Room
 3
     #700 Portland OR 97204 ** by the deadline specified above or it may not be
 4
     considered. You must also serve the objection on Peter Szanto at 11 Shore Pine,
 5

 6
     Newport Beach CA 92657 within that same time. If the court sets a hearing, you will

 7   receive a separate notice listing the hearing date, time, and other relevant
 8   information.
 9

10                                            3. NOTICE
11

12                 To the Court and to the Trustee and its counsel: please take

13
     notice – debtor herewith and hereby makes application to the Court for the

14
     disqualification of Singapore counsel from the proceedings herein.

15

16
                                             4. GROUNDS
17

18          11 U.S.C. § 327(a) provides:

19
            Except as otherwise provided in this section, the trustee, with the court's approval,
20          may employ one or more attorneys. . . . . that do not hold or represent an interest
            adverse to the estate, and that are disinterested persons, to represent or assist the
21          trustee in carrying out the trustee's duties under this title.

22

23   Here, the plain meaning of this rule, as expressed in Oregon District Court
24   Rule LR 83-3, is that the attorneys participating in this action in this District
25   will be United States attorneys over whom the Court will have control.
26   This is so because, as has already be proven by the proceedings in
27   Singapore, Mr. Ong is not inclined to participate in the essentials of
28   16-bk-33185           Disqualify Singapore Counsel – pg. 4


                          Case 16-33185-pcm7            Doc 729   Filed 04/22/19
 1

 2
     American justice (neither procedurally, nor ethically, nor morally).
 3

 4
         That is, Mr. Ong served no papers on debtor, provided debtor with no
 5
     notice of hearings and did not respond to debtor’s efforts regarding
 6
     information as to the nature of the claims against debtor and debtor’s
 7
     spouse’s post-petition assets in Singapore.
 8

 9
          In point of fact, Mr. Ong appears to be just a friend, buddy or pal of
10
     either Mr. Arnot or Mr. Blackledge who has been blessed to make some
11
     extra money from debtor’s blood, bone and skin outside all bounds of
12   United States Bankruptcy law.
13

14            As will be discussed more fully momentarily, Mr. Ong’s strategy is
15   to make debtor an involuntary Bankrupt under Singapore’s Bankruptcy law
16   so that debtor and his spouse’s post-petition Singapore property can be
17   expropriated in the same manner as debtor’s pre-petition property in the
18   United States has already been expropriated for the personal benefit and
19   intense pleasure of Mr. Arnot and Mr. Blackledge.
20

21                  a. Per Local Rule Only Counsel of United States
22
                            Licensure May Appear in this District
23

24            (Docket Entries 625 and 722) have already anointed Singapore
25   counsel with pro hac vice status1 in this District without benefit of
26      - - - - - - - - - - - -- - - -- - - - - - - - - - - - - -
        1. see 16-bk-33185 docket sheet whereupon Mr. Ong is shown as bona fide
27         counsel of record in this proceeding!! As though he were a U.S. attorney!
28   16-bk-33185            Disqualify Singapore Counsel – pg. 5


                          Case 16-33185-pcm7             Doc 729    Filed 04/22/19
 1

 2
     licensure in the United States. Singapore counsel has already been
 3
     admitted to practice and participate in this Oregon Federal District case in
 4
     contravention of the Local Rule 83 as though he were licensed to practice
 5
     in the United States.
 6

 7
               Local Bankruptcy Rule 9010-1(a) mandates that “To appear before
 8
     the court, an attorney must be admitted to practice before the district
 9
     court.”
10

11
                   Admission to practice before the District Court is governed by that
12   Court’s Rule 83-3, which prohibits participation by Singapore counsel thus:
13

14
             LR 83-3(a) limits participation by non-Oregon as follows
15

16          Any attorney who is an active member in good standing of the bar of any United
            States court, or the highest court of any state, territory, or insular
17
            possession of the United States, may apply to be specially admitted pro hac
18          vice in a particular case, provided he or she:

19          1. Associates with an attorney admitted to general practice before the bar of this Court,
               who will meaningfully participate in the preparation and trial of the case. (See LR 83-
20
               2 and LR 83-4).
21
            2. Pays the admissions fee and files a pro hac vice admission application in every case
22             in which the attorney seeks to be specially admitted.
23          3. Certifies having professional liability insurance, or financial responsibility equivalent
24             to liability insurance, that meets the insurance requirements of the Oregon State Bar
               for attorneys practicing in this District, and that will apply and remain in force for the
25
               duration of the case, including any appeal proceedings.
26

27
               Here, as will be discussed more fully below, there is no provision
28   16-bk-33185            Disqualify Singapore Counsel – pg. 6


                          Case 16-33185-pcm7             Doc 729   Filed 04/22/19
 1

 2
     for Singapore counsel to be participating in this case contrary to the rules
 3
     stated here.
 4
                                                5. FACTS
 5

 6                 Trustee Arnot and his counsel Mr. Blackledge have revealed to
 7   debtor that they are close personal friends with Judge McKittrick – and,
 8   combined, have approximately 60 years of camaraderie and friendship
 9   with the Court.
10

11             Mr. Arnot and Mr. Blackledge have been graced with permission
12   to “put in their own pockets” about $200,000 of debtor’s estate. Another
13   $400,000 of estate assets have not been accounted for by Mr. Arnot. And

14
     there is currently about $150,000 of debtor’s household furniture in the

15
     Trustee’s possession.

16
              The extermination of debtor, the final solution to this Bankruptcy,
17
     has been an unconscionable feast of wealth, riches and property for Mr.
18
     Arnot and Mr. Blackledge. Apparently, they now seek to pass that blessing
19
     on to Singapore counsel Ong, so that debtor and his spouse’s post-petition
20
     property in Singapore can, likewise, be looted and expropriated!
21

22
               Upon this basis, Mr. Arnot and Mr. Blackledge view the eradication
23
     and liquidation of debtor as a lavish repast of fees, unconscionable hourly
24
     charges and thievery for which there will never be any accountability,
25
     responsibility or retribution – and from which they will be entirely shielded
26   as to liability both personally and professionally. The further benediction of
27

28   16-bk-33185           Disqualify Singapore Counsel – pg. 7


                          Case 16-33185-pcm7            Doc 729   Filed 04/22/19
 1

 2
     wealth unto Singapore counsel is just a bonus of their on-going efforts to
 3   exterminate debtor and his spouse from existence.
 4

 5            In short, Mr. Arnot and Mr. Blackledge “will get away with” all of
 6   their misdeeds and “live happily ever-after” enjoying their ill-gotten loot
 7   derived impermissibly from debtor and debtor’s spouse’s lifetime of hard
 8   work.
 9

10            Mr. Arnot has testified, under oath, from the witness stand, that he

11
     has no knowledge of stock, options, CFD’s, futures and foreign exchange
     transactions by which debtor made the majority of his income prior to
12
     conversion.
13

14
              In December 2017, post petition, solely because of Mr. Arnot’s
15
     failure to take the appropriate action necessary to stop the loss of debtor’s
16
     assets and the diminishment of debtor’s estate, some money from debtor’s
17
     estate was converted to Singapore dollars.
18

19
             It is neither illegal nor improper to own Singapore dollars. One very
20
     valid business strategy is to own Singapore dollars in anticipation that they
21
     will appreciate in value.
22

23           Purchase by debtor’s brokerage account of Singapore dollars
24   happened automatically, based on HSBC’s proprietary trading platform’s
25   receipt of debtor’s funds from E-Trade which were automatically tendered
26   to HSBC based on various pre-set trading metrics (which Mr. Arnot, very
27   negligently, did not monitor so as to preserve estate assets). Based on
28   16-bk-33185        Disqualify Singapore Counsel – pg. 8


                       Case 16-33185-pcm7            Doc 729   Filed 04/22/19
 1

 2
     additional proprietary metrics at HSBC some of these funds were
 3   converted to Singapore dollars.
 4

 5           Mr. Arnot immediately presumed, very very erroneously, that debtor
 6   was impermissibly transferring estate assets to Singapore.
 7
             Debtor’s spouse’s service with the Singapore self-defense forces
 8
     began in 1973. Since then, she has had bank and brokerage accounts at
 9
     HSBC, on which debtor began as a pay-on-death beneficiary.
10

11
             In 2018, post-petition, debtor’s spouse’s health deteriorated. Debtor,
12
     was and still is, strained to mental devastation by the prospect of his wife’s
13   death. During an emotional discussion with Mr. Arnot, debtor revealed that
14   his spouse had received a military pension for health care purposes from
15   the government of Singapore (and that she might not die).
16

17
            Debtor also revealed that while visiting his invalid spouse he had
     been offered employment in the field of equine health at various facilities in
18
     Singapore focused on equestrian endeavors.
19

20
            This fact motivated Mr. Arnot to action to seize debtor’s post-petition
21
     earnings and debtor’s spouse’s money for medical care under the
22
     outrageously false and fraudulent pretext that somehow those funds
23   were estate assets that were acquired pre-petition.
24

25                 In the environment of Judge McKittrick’s courtroom, wherein all
26   attorneys are believed all of the time, irrespective of their truthfulness, Mr.
27   Arnot knew it would be an easy “slam dunk” to get Judge McKittrick to
28   16-bk-33185           Disqualify Singapore Counsel – pg. 9


                          Case 16-33185-pcm7            Doc 729   Filed 04/22/19
 1

 2
     sign-off on expropriating debtor and his spouse’s post-petition Singapore
 3   assets. That is what Mr.Arnot’s bogus, reputation destroying, contempt
 4   motion was all about!!!
 5

 6          One conversation between Mr. Arnot and debtor went like this. Arnot
 7   said, let me have your Singapore assets. If I find they are post-petition, I
 8   will give that money back to you.
 9

10          Debtor: “Yeah – right.” (Debtor stated this most sardonically!)

11
            Mr. Arnot has controlled $1.3 million of debtor’s assets. At least
12
     $750,000 have already gone into Mr. Arnot and Mr. Blackledge’s pockets.
13
     The balance is already allocated and promised to Mr. Henderson’s pocket.
14

15
           The notion that debtor will recover any of his money is insane.
16
     So debtor simply does not believe that Mr. Arnot would give back any
17
     post-petition money upon which he got his hands.
18

19
           More importantly, debtor and his spouse’s HSBC bank account in
20
     Singapore is a joint, post-petition, account which contains money received
21
     by debtor’s spouse for liver transplantation treatment. The loss of these
22   moneys to Mr. Arnot’s insipid promise of return would be fatal to her life.
23

24         For the purpose of “getting his hands on” debtor’s spouse’s money,
25   Mr. Arnot has concocted the present charade of employing Singapore
26   counsel to do his “dirty work” of further enriching himself with post-petition
27   money which has nothing to do with the instant Bankruptcy.
28   16-bk-33185        Disqualify Singapore Counsel – pg. 10


                       Case 16-33185-pcm7            Doc 729    Filed 04/22/19
 1

 2
           As [EXHIBIT A] demonstrates, Mr. Ong’s present effort in Singapore
 3   is to put debtor into involuntary Bankruptcy, so all of debtor’s assets can
 4   be seized and expropriated. Mr. Ong has been authorized to do this!
 5

 6          The instant application seeks to stop Singapore counsel’s improper
 7   entry into this Bankruptcy such that debtor and his spouse’s post-petition
 8   assets are not also liquidated for Mr. Ong’s personal self-enrichment.
 9

10                                        6. MEMORANDUM

11             a. Based on Facially Defective Employment Application
12                           Mr. Ong Cannot Continue in this Case
13
                   Mr. Ong is currently listed on the docket sheet as attorney of
14
     record for Trustees Arnot and Amborn. This fact is further affirmed in
15
     [EXHIBIT B, p.2] whereat Mr. Ong certifies he is attorney of record in this
16
     action. As such, Mr. Ong claims he is a participating attorney in this case.
17

18             Local Bankruptcy Rule 9010-1(a) mandates that “To appear before

19
     the court, an attorney must be admitted to practice before the district

20
     court.”

21                 Admission to practice before the District Court is governed by that
22   Court’s Rule 83-3, which prohibits participation by Singapore counsel thus:
23
             LR 83-3(a) limits participation by non-Oregon as follows
24
            Any attorney who is an active member in good standing of the bar of any United
25
            States court, or the highest court of any state, territory, or insular
26          possession of the United States, may apply to be specially admitted pro hac
            vice in a particular case, provided he or she:
27

28   16-bk-33185            Disqualify Singapore Counsel – pg. 11


                           Case 16-33185-pcm7            Doc 729    Filed 04/22/19
 1

 2          4. Associates with an attorney admitted to general practice before the bar of this Court,
               who will meaningfully participate in the preparation and trial of the case. (See LR 83-
 3
               2 and LR 83-4).
 4          5. Pays the admissions fee and files a pro hac vice admission application in every case
               in which the attorney seeks to be specially admitted.
 5
            6. Certifies having professional liability insurance, or financial responsibility equivalent
 6             to liability insurance, that meets the insurance requirements of the Oregon State Bar
               for attorneys practicing in this District, and that will apply and remain in force for the
 7             duration of the case, including any appeal proceedings.

 8
            Mr. Ong has not fulfilled any of these requirements and so must
 9
     be disqualified immediately.
10

11          Condition precedent for appearance is licensure in the United States.

12
     Mr. Ong’s own self-serving biography [EXHIBIT C] shows that Mr. Ong is

13
     not licensed to practice in the United States. Thereupon, Mr. Ong by the
     District Court’s own rules cannot practice in this Court, because he is not a
14
     United States attorney.2
15

16                 The application for employment must be vacated and stricken,
17   because Mr. Ong cannot be counsel of record in this Bankruptcy, because
18   he is not qualified as a United States attorney (USDC OR Rule 83-3).

19                           1. Good Cause for Control over Counsel
20
                   This Court knows, or should know, that the goal of Trustee Arnot
21
     and Mr. Blackledge is personal self-enrichment and the murder of debtor.
22
     It is safe to say that these “goals” have been transmitted to Mr. Ong as
23
     proper motives to be employed in Singapore. Mr. Ong has demonstrated
24   by his effort to declare debtor BANKRUPT in Singapore [EXHIBIT A], he is
25   eager to “hop on the gravy train” of “cashing-in” on debtor’s extermination.
26     ‘2. Both Trustees Arnot and Amborn have disregarded the requirement that
     only United States Counsel may appear in this District. This demonstrates very clearly
     what debtor has contended throughout this action: attorneys appearing before Judge
27   McKittrick know that the rules are unimportant in the blatant and ultra biased
     extermination of Peter Szanto! The sooner Szanto dies the sooner everyone gets paid!
28   16-bk-33185            Disqualify Singapore Counsel – pg. 12


                           Case 16-33185-pcm7            Doc 729    Filed 04/22/19
 1

 2
                   Ultimately, what the rules require is that this Court control, rein-in
 3   and restrain the gluttonous, self-serving aspirations of counsel seeking to
 4   enrich themselves at debtor’s estate’s expense and detriment:
 5
            Pro hac vice admission “satisfies the reasonable interest of the District Court in having a
 6          member of its Bar, who is subject to the court's general control, be professionally responsible
            for the litigation and who can be served with papers, can be notified of hearings and can be
 7          held accountable if anything reflecting on the Court or an abuse of its process occurs during
            the course of the litigation.”
 8
            Sanders v. Russell, (1968) 401 F.2d 241, 248
 9

10                 Here, this Court must maintain control over this litigation. The
11   Trustees and Mr. Blackledge have initiated an “end run” by going to
12   Singapore to seek to place debtor in involuntary Bankruptcy so as to seize
13   debtor and his spouse’s post-petition assets (most of which are for Susan
14   Szanto’s essential health care).
15

16
                   2.   Mr. Ong’s Colleagues Also Cannot Practice in the USA
17

18
                   Further to confound this Court and to abuse its rules, the Trustee
19
     has also identified Mr. Chow and Ms Hon as additional persons who will
20
     be, in an unspecified capacity, enriching themselves from debtor’s estate.
21

22
                   As a matter of fact, Mr. Chow is also not licensed to practice in
23
     the United States [EXHIBIT D]. Chow’s self-serving bio, shows no United
24
     States Licensure.
25

26                 As for Ms Hon, debtor is familiar with her appearance from the
27   hearing held in Singapore. First, Ms Hon does not appear on Rajah and
28   16-bk-33185             Disqualify Singapore Counsel – pg. 13


                            Case 16-33185-pcm7            Doc 729    Filed 04/22/19
 1

 2
     Tann’s roster of attorneys [EXHIBIT E]. Thus, she cannot appear in this
 3   case, because she is not even an attorney. As a matter of fact debtor
 4   researched that Ms Hon is actually a news reporter [EXHIBIT F]. 3
 5

 6                 Here too, this Court must face the absolute fact that the Trustees
 7   are merely focused on this case as mere amusement and self-enrichment,
 8   when they are able to hornswoggle this Honorable Court into signing off on
 9   the employment of a news reporter at the rate of $700 / hour.

10
                          ‘3. Mandate of Employment Statute is Offended
11

12
                   11 USC 327(a) requires that persons employed by the Trustee
13
     and approved by the Court “do not hold or represent an interest adverse to
14
     the estate, and that are disinterested persons, to represent or assist the
15
     trustee in carrying out the trustee's duties under this title.”
16

17                 Here, as demonstrated by [EXHIBIT A]’s effort to declare debtor
18   BANKRUPT in Singapore, it is clear that Mr. Ong’s focus is on “grabbing”
19   far more of debtor’s estate than is provide for by the employment ORDER
20   [EXHIBIT B, 3(a)] which allows only:
21

22          Prepare any and all documents necessary to domesticate and/or register the court's
            order in Sinagapore for turnover of records and any and all funds constituting
23
            property of the bankruptcy estate held by HSBC Singapore Bank.
24
        -   - - - - - - - - - - - - ---- ------ - - - - -
25    ‘3. Here again, this Court’s unswerving belief that all attorneys appearing
         before it are sainted proves to be silly when the Trustees intentionally and
26
        cavalierly employ a news reporter to participate in the effort to involuntarily
27      place debtor into Bankruptcy in a foreign country.
28   16-bk-33185            Disqualify Singapore Counsel – pg. 14


                          Case 16-33185-pcm7             Doc 729    Filed 04/22/19
 1

 2
             Thus, first, the position of Mr. Ong is adverse to the interests of
 3   debtor, because he seeks to go far beyond merely the funds at HSBC and
 4   attack all of debtor and his spouse’s Singapore assets.
 5

 6           The second aspect of Mr. Ong’s adversity to debtor is the fact that
 7   he has “suckered” both Trustees into believing that a news reporter should
 8   be paid as an attorney for attending debtor’s attempts to defend his post-
 9   petition assets in Singapore.

10

11
             Third, apparently because Mr. Arnot and Mr. Blackledge have told
     Mr. Ong that he could “really milk” this case, Mr. Ong has gone completely
12
     for debtor’s “jugular vein” --- by seeking to cause debtor to be declared a
13
     BANKRUPT in Singapore. This fact by itself demonstrates a lack of
14
     disinterestedness, because Mr. Ong’s sole goal is his own personal self-
15
     enrichment, by seeking all of debtor and his spouse’s Singapore assets
16
     and property.
17

18
              The mandate of 11 USC 327 is being intentionally abrogated for the
19
     personal gain of a person in Singapore who has no United States attorney
20
     privilege to participate, as a matter of law, in this case in any event!!!!!
21

22       4. Requirements of No Adverse Interest and Disinterest Cannot Be Waived
23

24                 The requirements of 11 USC 327(a) that persons employed by
25   the Trustee and approved by the Court “do not hold or represent an

26   interest adverse to the estate, and that are disinterested persons, to

27
     represent or assist the trustee in carrying out the trustee's duties under

28
     this title,” cannot be waived.
     16-bk-33185           Disqualify Singapore Counsel – pg. 15


                          Case 16-33185-pcm7            Doc 729    Filed 04/22/19
 1

 2
                   The mandatory provisions of 11 USC 327(a) do not allow for
 3   waiver. In re Perry, (1996) 194 B.R. 875 accord In re Envirodyne Indus.,
 4   Inc., (1993) 150 B.R. 1008 accord In re Tinley Plaza Assocs. (1992) 142
 5   B.R. 272 accord In re Diamond Mortgage Corp., (1990) 135 B.R. 78
 6   accord In re Amdura Corp., (1990) 121 B.R. 862 also Collier - Bankruptcy
 7   ¶ 328.05[3], at 328–32 (15th ed. rev.1997).
 8

 9            The rule of 11 USC § 327 must be followed such that Mr. Ong’s

10   focus on personal self-enrichment does not become the mandate of this

11
     Court’s employment ORDER. Mr. Ong’s interest is increasing his own
     wealth, that is improper and forbidden by 11 USC § 327.
12

13
              For these reasons, Mr. Ong must be disqualified from further
14
     participation in this case.
15

16
                                             7. Declaration
17

18
         1. My name is Peter Szanto.
19
         2. I am the debtor herein.
20
         3. This is my truthful declaration supporting my request for the present
21
            and immediate disqualification of the employment of Singapore
22
            counsel.
23
         4. I have not been served with any process from Mr. Ong or his
24         law firm relating to the Singapore involuntary Bankruptcy action.
25       5. I was shocked to learn – when I arrived at the Singapore Supreme
26          Court house -- that Mr. Ong was seeking to make me an involuntary
27           Bankrupt so that he could seize healthcare assets Mrs. Szanto
28   16-bk-33185           Disqualify Singapore Counsel – pg. 16


                          Case 16-33185-pcm7            Doc 729    Filed 04/22/19
 1

 2
             has been awarded post-petition in Singapore.
 3          ‘6. Mr. Arnot and Mr. Blackledge have emphasized to me that they
 4                 are close personal friends of Judge McKittrick going back 30+
 5                 years.
 6      7. I have seen counsel Hon in the courtroom and she is the news
 7            reporter shown in [EXHIBIT F].
 8      8. Neither Mrs. Szanto nor I have any debts in Singapore.
 9      9. There is no basis at law for me to be declared Bankrupt in

10          Singapore, because I owe no money in Singapore.

11
        10. I declare under penalty of perjury under the laws of the United
            States that the foregoing is true and correct. Signed in Singapore.
12

13
                   Dated 4/23/ 2019        /s/ signed electronically Peter Szanto
14

15

16
                                               8. Conclusion
17

18
                   For the reasons enumerated supra, debtor prays immediate
19
     disqualification of Singapore counsel.
20

21
               The ability to participate in this action is governed by various rules,
22
     most particularly 11 USC § 327. Those rules must not be sacrificed and
23   made meaningless solely for the greed and avarice of the Trustees, Mr.
24   Blackledge and Mr. Ong.
25

26            This Court has no discretion to allow the merciless efforts of
27   personal self-enrichment by Mr. Ong to make meaningless the Bankruptcy
28   16-bk-33185             Disqualify Singapore Counsel – pg. 17


                            Case 16-33185-pcm7            Doc 729    Filed 04/22/19
 1

 2
     rules and laws of the United States of America: this Court can not
 3   authorize and approve that a non-United States person be allowed to
 4   make me a BANKRUPT in a foreign jurisdiction.
 5

 6            Mr. Ong must be disqualified from further participation in this
 7   matter, because he has no standing to practice law in this case – and
 8   because he has taken it upon himself to pursue making debtor a
 9   BANKRUPT in Singapore where debtor has no debts!!!

10

11
             Respectfully,

12
                   Dated 4/23/2019       /s/ signed electronically Peter Szanto
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   16-bk-33185        Disqualify Singapore Counsel – pg. 18


                       Case 16-33185-pcm7            Doc 729    Filed 04/22/19
 1

 2
     PROOF of SERVICE
 3

 4   My name is Maquisha Reynolds, I am over 21 years of age and not a party to
 5   the within action. My business address is PO Box 14894, Irvine CA 92623
 6

 7        On the date indicated below, I personally served the within:
                                  Notice of Motion and Motion to Disqualify
 8
      on the following by placing in postage pre-paid envelopes of the within
 9
     document and mailing same:
10
     a. Internal Revenue Service, PO Box 7346, Philadelphia PA 19101
11
     b. First Service Residential, 15241 Laguna Canyon Rd, Irvine CA 92618
12   c. JPMorgan Chase Bank, represented by:
13                  Gadi Shahak c/o Shapiro & Sutherland
14                  1499 SE Tech Center Place, Suite 255 , Vancouver, WA 98683

15   d. Bank of America, c/o McCarthy & Holthus 920 SW 3 Av., Portland OR 97204
                                                                      rd




     e. Oregon Department of Revenue, 955 Center St., Salem OR 97301
16
     f. Chapter 7 Trustee, C. Amborn, PO Box 580, Medford OR 97502
17
     g. Susan Szanto - 11 Shore Pine, Newport Beach CA 92657
18
     h. Office of the US Trustee, 620 SW Main Street, Suite 213, Portland, OR 97205
19   by mailing copies to the above parties via 1st class mail, postage prepaid, or by
20   e-mail.
21   i.     DANNY ONG, 9 Battery Road #25-01 Singapore 049910
22
               I declare under penalty of perjury under the laws of the United States
23
     that the foregoing is true and correct. Signed at Irvine CA.
24
            Dated 4/22/ 2019       /s/ signed electronically M. Reynolds
25

26

27

28   16-bk-33185          Disqualify Singapore Counsel – pg. 19


                         Case 16-33185-pcm7            Doc 729    Filed 04/22/19
